Citation Nr: 1753190	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
FINDING OF FACT

At worst, the Veteran has Level I hearing loss in the left ear and Level I hearing loss in the right ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2017).

VA's duty to notify was satisfied by a letter sent to the Veteran in September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b). 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records.  The duty to obtain relevant records is satisfied. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in February 2011 and January 2015.  The VA examiners provided clear explanations in support of their opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Increased Rating - Bilateral Hearing Loss:

The Veteran contends that his service-connected bilateral hearing loss disability is severe enough to warrant a compensable rating.

Disability evaluations are determined by applying the criteria set forth in the Schedule for Rating Disabilities to the Veteran's current symptomatology.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

For increased ratings claims that arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned resulting from audiometric evaluations.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing impairment evaluations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under DC 6100, Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the pure tone threshold average and controlled speech discrimination (Maryland CNC) testing.  Table VIa assigns a Roman numeral designation for hearing impairment based only on the pure tone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86 regarding exceptional patterns of hearing impairment.  The "pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).   

VA treatment records indicate the Veteran was fitted with hearing aids in November 2010.  At the February 2011 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
LEFT
10
25
55
50
RIGHT
15
40
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 92 percent in the right ear using the Maryland CNC speech discrimination test.  The average pure tone threshold was 35 decibels for the left ear, and 45 decibels for the right ear.  The Veteran was assessed to have mild to moderately severe sensorineural hearing loss in both ears.  The examiner noted the functional effects of the Veteran's hearing loss included difficulty following instructions, difficulty following group conversations, problems hearing in noisy environments, problems hearing the telephone ring and following telephone conversations, and interference with enjoyment of the television and radio.  Applying the criteria for evaluating hearing loss to the findings of the February 2011 audiometric evaluation results in designation of Level I in the left ear and Level I in the right ear based on application of the reported findings to Tables VI and VII.  These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.
In the Veteran's notice of disagreement, he stated he does not consider his hearing loss to be normal if he has to wear hearing aids in both ears.  In his appeal to the Board, the Veteran reiterated that he wears hearing aids, and stated that his hearing was worsening.  
	
The Veteran was afforded a second VA audiological examination in January 2015 to assess his claim of worsening.  The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
LEFT
20
35
60
50
RIGHT
15
45 
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 96 percent in the right ear using the Maryland CNC speech discrimination test.  The average pure tone threshold was 41.25 decibels for the left ear, and 47.5 decibels for the right ear.  The examiner stated that there was not significant change when compared to the Veteran's February 2011 evaluation and concluded that the claimed hearing loss is less likely as not aggravated or increased.  The Veteran was assessed to have mild to moderate hearing loss at the higher frequencies in both ears.  The examiner also noted the functional effects of the hearing impairment include the Veteran needing to ask for repetition, but no occupational functioning effects were reported.  According to the examiner, the Veteran could work in a silent environment, such as offices or low impact noise areas, and he will benefit from binaural hearing aids.  Applying the criteria for evaluating hearing loss to the findings of the January 2015 audiometric evaluation results in designation of Level I in the left ear and Level I in the right ear based on application of the reported findings to Tables VI and VII.  These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board has considered the Veteran's statements of the severity of his hearing loss throughout the pendency of this appeal.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159 (a)(2).

However, the preponderance of the evidence is against finding a compensable rating for the Veteran's hearing loss at any point during the appellate period.  Both VA medical examination audiometric results are probative and valid for rating purposes.  The results include both pure tone thresholds and speech discrimination testing using the Maryland CNC test.  The results of the tests reflect the severity of the Veteran's bilateral hearing loss at the time.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


